              Case 3:20-cv-05449-RJB Document 104 Filed 09/21/20 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10
        KEVIN SCOTT BJORNSON,,                              CASE NO. 3:20-cv-05449-RBJ
11
                                  Plaintiff,                ORDER DENYING PLAINTIFF’S
12              v.                                          MOTION FOR
                                                            RECONSIDERATION
13      EQUIFAX INC.; DISCOVER CARD;
        USAACREDIT CARD; BANK OF
14      AMERICA; and FIRSTNATIONAL
        BANK CARD,,
15
                                  Defendants.
16

17
            This matter comes before the Court on Plaintiff’s Response in Opposition to the
18
     Defendant Discover Card’s Motion to Vacate the Entry of Default (Dkt. 96). In this motion,
19
     Plaintiff moves to vacate the Order on Discover Banks’s Order to Vacate (Dkt. 85). Plaintiff
20
     claims that Discover materially misrepresented facts in its Motion to Vacate Entry of Default
21
     (Dkt. 63). The Court has considered the motion for reconsideration and the remainder of the file
22
     herein. The Court has not requested a response. LCR 7(h)(3).
23

24


     ORDER DENYING PLAINTIFF’S MOTION FOR RECONSIDERATION - 1
               Case 3:20-cv-05449-RJB Document 104 Filed 09/21/20 Page 2 of 3




 1            Western District of Washington Local Rule (7)(h)(1) provides:

 2                   Motions for reconsideration are disfavored. The court will
                     ordinarily deny such motions in the absence of a showing of
 3                   manifest error in the prior ruling or a showing of new facts or legal
                     authority which could not have been brought to its attention earlier
 4                   with reasonable diligence.

 5            Plaintiff claims that Discover misrepresented material facts in their motion to vacate

 6   default judgment (Dkt. 63), and for that reason the entry of default should be reinstated. Dkt. 96.

 7   Plaintiff’s motion should be denied for two reasons.

 8            First, and most importantly, Plaintiff’s motion should be denied because his assertions do

 9   not demonstrate manifest error in the prior ruling. The Coronavirus pandemic has created

10   challenges for everyone and the systems that we have relied upon in the past. Who signed the

11   time sheet is not material. Discover demonstrated that it did not receive the summons and

12   complaint and that it did not act “with bad faith, interfere with judicial decision making, or

13   otherwise manipulate the legal process.” United States v. Signed Pers. Check No. 730, 615 F.3d

14   1085, 1091 (9th Cir. 2010) (internal quotation omitted). Discover, therefore, met the standard

15   required to vacate an entry of default and Plaintiff has not shown manifest error in the prior

16   ruling

17            Second, Plaintiff alleges that Discover lied in its motion to vacate entry of default (Dkt.

18   63). Dkt. 96. Plaintiff responded to Discover’s motion (Dkt. 74) before the Court issued its

19   order (Dkt. 85) but did not include the facts relied upon in this motion. Plaintiff does not explain

20   why these facts, namely that the process server Luis Guzman did not sign the time sheet

21   indicating that Equifax, Inc. should be sent the summons and complaint, could not have been

22   brought to the court’s attention earlier with reasonable diligence. Id.

23

24


     ORDER DENYING PLAINTIFF’S MOTION FOR RECONSIDERATION - 2
              Case 3:20-cv-05449-RJB Document 104 Filed 09/21/20 Page 3 of 3




 1          Plaintiff’s motion to reconsider the order vacating the entry of default against Discover

 2   (Dkt. 96) should be denied.

 3                                              I.     ORDER

 4          Therefore, it is hereby ORDERED that:

 5               •   Plaintiff’s Motion (Dkt. 96) is DENIED.

 6          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

 7   to any party appearing pro se at said party’s last known address.

 8          Dated this 21st day of September, 2020.



                                           A
 9

10
                                           ROBERT J. BRYAN
11
                                           United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER DENYING PLAINTIFF’S MOTION FOR RECONSIDERATION - 3
